   Case 2:21-cv-00261-JRG Document 1 Filed 07/14/21 Page 1 of 7 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


CHRISTOPHER ROBINSON                           §
DEMARIO ROBINSON,                              §
QUINTIN ROBINSON,                              §
     Plaintiffs                                §
                                               §
VS.                                            §             NO. 2:21-cv-261
                                               §             (JURY)
ORBIT EXPRESS, INC., &                         §
AKASHDEEP SINGH DHALIWAL                       §
     Defendants

                                         COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW CHRISTOPHER ROBINSON, DEMARIO ROBINSON AND QUINTIN

ROBINSON, Plaintiffs, and file their Complaint complaining of ORBIT EXPRESS, INC. and

AKASHDEEP SINGH DHALIWAL, Defendants, and in support would respectfully show the

Court the following:

                                              Parties

        1.     Plaintiff, Christopher Robinson, is a resident of the State of Texas.

        2.     Plaintiff, DeMario Robinson, is a resident of the State of Minnesota.

        3.     Plaintiff, Quintin Robinson, is a resident of the State of Oregon.

        4.     Defendant, Orbit Express, Inc. (“Orbit”), is a foreign for-profit corporation with

its principal place of business located at 28 Cape Dorset Cres, Brampton, Ontario, Canada L6R

3L2.    Orbit is incorporated in Ontario, Canada. Orbit may be served with process by serving

any officer of Orbit, Inc. at its principal place of business 28 Cape Dorset Cres, Brampton,

Ontario, Canada L6R 3L2 In addition, Orbit may be served with process by serving its Agent for

Service, Jeffrey Fultz, All American Agents of Process, 1221 McKinney Suite 4300, Houston,


Complaint                                                                                Page 1
   Case 2:21-cv-00261-JRG Document 1 Filed 07/14/21 Page 2 of 7 PageID #: 2




Texas 77010. At the time of the occurrence, Orbit was a motor carrier within the meaning of and

subject to the Federal Motor Carrier Safety Administration Act (“FMCSA”).

        5.     Defendant, Akashdeep Singh Dhaliwal (“Dhaliwal”), an individual, resides at 98

Sleightholme Cresent, Brampton, Ontario, Canada L6P 3E6 and may be served with personal

service at this address or in any manner permitted by the Federal Rules of Civil Procedure. In

addition, Dhaliwal may be served with process by serving the Texas Secretary of State pursuant

to Tex. Civ. Prac. & Rem. Code § 17.044 (b) because Dhaliwal conducted business within Texas

but did not designate a registered agent for service of process in Texas nor maintain a regular

place of business in Texas, and because this cause of action arose directly out of Dhaliwal's

business conducted in Texas. In addition, Dhaliwal may be served process by serving the

chairman of the Texas Transportation Commission pursuant to Tex. Civ. Prac. & Rem. Code §

17.062 (a) because Dhaliwal was/is not a resident of Texas and this cause of action arose out of a

collision in which Dhaliwal was involved while operating a motor vehicle on a Texas public

highway.

                                    Jurisdiction and Venue

        6.     This court has jurisdiction over the subject matter of this civil action because the

amount in controversy exceeds, exclusive of interest and costs, the sum specified by 28 U.S.C. §

1332, and all Plaintiffs and all Defendants are residents and citizens of different states and/or

countries.

        7.     This court has personal jurisdiction over each Defendant because the Defendants

were conducting business in the State of Texas at the time of the wreck that gave rise to this

lawsuit. Tex. Civ. Prac. & Rem. Code § 17.042.

        8.     This court has venue because the wreck giving rise to this cause of action and the

resulting death of Gary D. Robinson, occurred on U.S. Highway 59 in Panola County, Texas and


Complaint                                                                                  Page 2
   Case 2:21-cv-00261-JRG Document 1 Filed 07/14/21 Page 3 of 7 PageID #: 3




in the Eastern District of Texas. At that time, Gary D. Robinson resided in Carthage, Panola

County, Texas.

                                               Facts

        9.       On December 11, 2020, at approximately 4:30 a.m., the Plaintiffs' father, Gary

Dwyane Robinson, drove his car, a 2014 Volkswagen Passat, southward along U.S. Highway 59

in Panola County, Texas. He drove at a lawful speed in the right hand lane of the highway.

        10.      At the same time, Defendant Dhaliwal drove a tractor-trailer leased to and

operated by Orbit Express, Inc. southward along U.S. Highway 59 in Panola County. A ride-

along driver named Karanbir Singh Gill accompanied Dhaliwal as a passenger in the tractor. For

approximately 10 seconds before the wreck occurred, Defendant Dhaliwal drove the Orbit

tractor-trailer at a speed of 70 miles per hour in the right-hand lane of the highway, directly

behind Gary Robinson.

        11.      As Defendant Dhaliwal proceeded southward on Highway 59, he apparently

failed to see Gary Robinson's vehicle in the right-hand lane, directly in front of the Orbit tractor-

trailer. The Orbit tractor-trailer quickly gained ground on Gary Robinson's vehicle and without

ever braking or without taking any evasive action, the Orbit tractor-trailer driven by Defendant

Dhaliwal crashed directly into the back of Gary Robinson's car.

        12.      Upon impact, the Orbit tractor-trailer was traveling at a speed of 70 mph

according to the dash-cam video retrieved from the Orbit tractor. The Orbit tractor-trailer pushed

Gary Robinson's vehicle across the left-hand lane of southbound US Highway 59, then across the

entire grass median separating the north and southbound lanes of U.S. Highway 59, then fully

across the northbound lanes of U.S. Highway 59, and then into a grass embankment on the far

side of U.S. Highway 59 where the Orbit tractor-trailer crushed Gary Robinson's vehicle.

                  COUNT 1 – NEGLIGENCE OF DEFENDANT DHALIWAL


Complaint                                                                                    Page 3
   Case 2:21-cv-00261-JRG Document 1 Filed 07/14/21 Page 4 of 7 PageID #: 4




        13.    At all times pertinent to this lawsuit, Dhaliwal was in the course and scope of his

employment or agency relationship with Defendant Orbit Express, Inc. Plaintiffs invoke the

doctrine of Respondeat Superior. In addition, because Dhaliwal drove the Orbit Express, Inc.

tractor-trailer, he was a statutory employee of Orbit Express, Inc.

        14.    The collision giving rise to this cause of action occurred as a proximate result of

the negligence of Defendant Dhaliwal in the following particulars, including but not limited to:

               a) failure to keep a proper lookout;

               b) failure to control the speed of the tractor-trailer

               c) failure to apply brakes

               d) failure to take evasive action

               e) failure to maintain an assured clear distance between the Orbit vehicle and the

                   Robinson vehicle.

            COUNT 2 – NEGLIGENCE OF DEFENDANT ORBIT EXPRESS, INC.

        15.    Orbit Express, Inc. is vicariously liable for each of the acts of negligence

committed by its agent and/or employee and/or statutory employee, Defendant Dhaliwal, in his

ordinary course and scope of employment.

        16.    In addition, the collision giving rise to this cause of action occurred as a

proximate result of the negligence of Defendant, Orbit Express, Inc., in the following particulars,

including but not limited to:

               a) failure to adequately perform a background check on Dhaliwal

               b) failure to properly evaluate Dhaliwal as to his driving capabilities

               c) failure to properly train Dhaliwal

               d) failure to properly monitor and supervise Dhaliwal

               e) failure to ensure that Dhaliwal and his ride-along driver, Karanbir Singh Gill,


Complaint                                                                                  Page 4
   Case 2:21-cv-00261-JRG Document 1 Filed 07/14/21 Page 5 of 7 PageID #: 5




                     properly shared driving duties

                  f) failure to ensure Dhaliwal's ride-along driver, Karanbir Singh Gill, was

                     properly trained and had sufficient experience so that he could assist Dhaliwal

                     in his driving duties

                  g) failure to ensure Dhaliwal engaged in an adequate driving test monitored by

                     Orbit Express, Inc. officials

                  h) failure to monitor Dhaliwal's and his ride-along driver, Karanbir Singh Gill's

                     electronic logs in order to ensure he did not drive excess hours which would

                     lead to sleep deprivation and the risk for falling asleep while driving.

                               COUNT 3 – GROSS NEGLIGENCE

            17.   The death of Gary Robinson resulted from the Defendants' gross negligence,

which entitles the Plaintiffs to exemplary damages. TEX. CIV. PR. & REM. CODE. § 41.003(a)

(3);

            18.   Defendant, Orbit Express, Inc., knew of the extreme degree of risk involved to the

motoring public when it chose to conduct its business in the manner specifically described in

paragraph 16, a-h. Despite Orbit's actual knowledge of the extreme risk to the motoring public

posed by acting in the manner described, Orbit authorized Dhaliwal to act on Orbit's behalf and

in doing so, consciously disregarded the extreme risks to the motoring public posed by Orbit's

acts and/or omissions.

            19.   Defendant, Dhaliwal, knew of the extreme degree of risk involved to the motoring

public of driving in a fatigued state on a long-haul trip. Despite this actual knowledge, Dhaliwal

chose to drive in a fatigued state, even though he had a ride-along driver who could have assisted

him and even though Dhaliwal knew he could have stopped to rest. In doing so, Dhaliwal

consciously disregarded the extreme risk to the motoring public posed by his driving while


Complaint                                                                                       Page 5
   Case 2:21-cv-00261-JRG Document 1 Filed 07/14/21 Page 6 of 7 PageID #: 6




fatigued.

                                          DAMAGES

        20.    As a direct and proximate result of the previously described negligence of the

Defendants, the Plaintiffs' father, Gary D. Robinson, suffered severe injuries to his body that

resulted in his death.

        21.    All three (3) Plaintiffs, who are statutory beneficiaries of Gary D. Robinson, bring

this action under the Texas Wrongful Death Statutes. TEX. CIV. PR. & REM. CODE, Ch. 71.

        22.    Each Plaintiff has suffered tremendous damage as the result of the wrongful death

of his father. These damages include the usual and customary elements for the recovery for the

wrongful death of an individual as provided by Texas law.

        23.    Each Plaintiff has suffered damages in excess $75,000.

        24.    In addition to the recovery of damages, the Plaintiffs seek pre-judgment and post-

judgment interest as allowed by law.

        25.    The Plaintiffs will further demonstrate that they are entitled to exemplary

damages pursuant to § 71.009 and § 41.003(a)(3), TEX. CIV. PR. & REM. CODE, and because

both Orbit and Dhaliwal were guilty of gross negligence. As explained, Dhaliwal drove his

vehicle in a manner that grossly endangered other motorists upon a public roadway with virtually

no regard for the consequences of his actions and the resulting endangerment to the other

motorists. Orbit failed to properly vet and screen Dhaliwal in the hiring process and Orbit hired

Dhaliwal, a very inexperienced operator, then placed him in a commercial motor vehicle without

proper instruction and training and on a long-haul route with an even less experienced ride-along

driver who was not capable of adequately assisting Dhaliwal in his driving duties. Orbit placed

Dhaliwal into an extremely dangerous scenario that resulted in the wreck and death that gave rise

to this cause of action. Orbit knew that Dhaliwal and his ride-along driver lacked the experience


Complaint                                                                                  Page 6
   Case 2:21-cv-00261-JRG Document 1 Filed 07/14/21 Page 7 of 7 PageID #: 7




and training to safely manage the long-haul trip across the entire continental United States, and

Orbit consciously disregarded the risks posed by its own acts and/or omissions.

                                 REQUEST FOR JURY TRIAL

        26.    Plaintiffs request a trial by a jury of their peers.

        WHEREFORE, PREMISES CONSIDERED, the Plaintiffs, DeMario Robinson, Quintin

Robinson and Christopher Robinson, pray that the Defendants be cited to appear and answer, and

that on final trial, Plaintiffs recover judgment against the Defendants for the damages, actual and

exemplary, interest, costs and for such other and further relief to which Plaintiffs may be justly

entitled, general and special, at law and in equity.

                                                    Respectfully submitted,

                                                    Jeremy S. Ament, Attorney for Plaintiff
                                                    10685-B Hazelhurst Drive # 16394
                                                    Houston, Texas 77043
                                                    (479) 439-7370
                                                    (479) 208-6156 – fax
                                                    jeremyament@theamentlawfirm.com
                                                    State Bar No. 24076240

                                                    &

                                                    John S. Ament, Attorney for Plaintiff
                                                    108 Ridgewood Circle
                                                    Atlanta, Texas 75551
                                                    johnament@hotmail.com
                                                    (903) 721-2371
                                                    (903) 663-4311 – fax
                                                    State Bar No. 01145000



By:/s/ Jeremy S. Ament
Jeremy S. Ament
State Bar No. 24076240
Attorney for Plaintiffs, Robinsons




Complaint                                                                                     Page 7
